PER CURIAM:
Roman Tiffer appeals the district court’s order dismissing without prejudice his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) (2000). In his informal appellate brief, Tiffer does not address the district court’s ruling that he failed to allege facts setting forth a claim cognizable in federal court.* Therefore, Tiffer has waived appellate review of that issue. See 4th Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.”). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We have jurisdiction to consider this appeal because the order of dismissal suggests that no amendment to the complaint could cure the defects in Tiffer’s case. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066 (4th Cir. 1993).